Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claudio Alberti et al. (US Publication 2019/0214111), hereafter Alberti in view of Mohamed Khoso Baluch et al. (US Publication 2020/0042735), hereafter Baluch.

Regarding claims 1, 8, and 15 Alberti discloses a method for more efficiently storing genomic data, the method comprising: 

designating a plurality of different data storage techniques (AUC/CC, AUC/GRC, or DSC mode via data storage modes) for storing genomic data ( generated by a genomic pipeline (descriptor stream); (Paragraph [0432-0438]) 

identifying a file (via identifies the type of descriptor coded in data block), made up of a plurality of blocks, generated by the genomic pipeline (via descriptor stream);  (Paragraph [0440])

determining which data storage technique (data storage mode) is most optimal to store each block of the file (when storing descriptors the approach more efficient when accessing single class, accessing any class mapping to the same region);  (Paragraph [0437])

and storing each block using the data storage technique (via selective accessing) determined to be most optimal after completion of a designated stage of the genomic pipeline (via descriptor stream). 

Alberti does not explicitly disclose that blocks of the file are stored using several different data storage techniques.

(via access units composed by blocks of data belonging to several layers). (Figure 26). 

Alberti and Baluch are analogous art because they are from the same field of endeavor involving technology adapted specifically for sequence analysis involving DNA.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the techniques of Baluch into the system of Alberti. The motivation behind the combination would have been to support selective access of local and remotely stored data. (Paragraph [0067] of Baluch)


Claims 2, 8, and 16 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further discloses wherein determining which data storage technique is most optimal comprises taking into account a file type (via file format) associated with the file. (Paragraph [0053 of Baluch)
 

Claims 3, 10, and 17 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further discloses wherein determining which data storage technique is most optimal comprises taking into account a stage of the genomic pipeline (via main stages of genomic processing) that generated the file. (Figure 1; Paragraph [0052, 0067, and 0191] of Baluch)
 

Claims 7 and 14 are rejected for the reasons set forth hereinabove for claims 1 and 8, and further discloses wherein determining which data storage technique is most optimal comprises applying a rule set to the file (uses one access control rule to implement access control). (Paragraph [0122 and 0232] of Baluch) 


2.	Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claudio Alberti et al. (US Publication 2019/0214111), hereafter Alberti in view of Mohamed Khoso Baluch et al. (US Publication 2020/0042735), hereafter Baluch as applied to claims 1, 8, and 15 above, and further in view of Azat Akhmetov et al. “A highly parallel strategy for storage of digital information in living cells” (BMC Biotechnology), hereafter BMC.

Claims 4, 11, and 18 are rejected for the reasons set forth hereinabove where the modified Alberti disclosed claims 1, 8, and 15 however, the modified Alberti does not explicitly disclose 

BMC discloses determining which data storage technique is most optimal (via Huffman coded) comprises taking into account an access frequency associated with blocks of the file (via reducing the space taken up by frequently occurring symbols).  (Page 28, Paragraph 1/line 5)

BMC and the modified Alberti are analogous art because they are from the same field of endeavor involving technology adapted specifically for sequence analysis involving DNA.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine BMC’s storage techniques and the system of the modified Alberti. The motivation behind such a combination includes making a most secure strategy through tuneable redundancy, detection and correction of sequencing errors and rare mutations. (Page 30 Paragraph 1 of BMC)

 

Claims 5, 12, and 19 are rejected for the reasons set forth hereinabove where the modified Alberti disclosed claims 1, 8, and 15 however, the modified Alberti does not explicitly disclose wherein determining which data storage technique is most optimal comprises taking into account which blocks of the file are most accessed. 

BMC discloses wherein determining which data storage technique (Addressed based systems via Yazdi et al.) is most optimal comprises taking into account which blocks of the file are most accessed (more frequently accessed storage tier). (Page 30 lines 7-9)

BMC and the modified Alberti are analogous art because they are from the same field of endeavor involving technology adapted specifically for sequence analysis involving DNA.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine BMC’s storage techniques and the system of the modified Alberti. The motivation behind such a combination includes making a most secure strategy through tuneable redundancy, detection and correction of sequencing errors and rare mutations. (Page 30 Paragraph 1 of BMC)


 
Claims 6, 13, and 20 are rejected for the reasons set forth hereinabove where the modified Alberti disclosed claims 1, 8, and 15 however, the modified Alberti does not explicitly disclose wherein the data storage techniques include at least one of synchronous block replication, asynchronous block replication, and erasure coding. 

(via recovery of original data) include at least one of synchronous block replication, asynchronous block replication, and erasure coding (via error correction capabilities). (Page 2 lines 2-7, Page 17 paragraph 3)

BMC and the modified Alberti are analogous art because they are from the same field of endeavor involving technology adapted specifically for sequence analysis involving DNA.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine BMC’s storage techniques and the system of the modified Alberti. The motivation behind such a combination includes making a most secure strategy through tuneable redundancy, detection and correction of sequencing errors and rare mutations. (Page 30 Paragraph 1 of BMC)

 

 Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michael G Gallup et al. (US Patent 5537562) and Kelsey Suyehira “Using DNA for Data storage encoding and decoding Algorithm Development”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BROOKE J TAYLOR/ 07/06/2021Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181